Citation Nr: 0720966	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-24 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate cancer as a result of surgical treatment (a 
prostatectomy) at a VA medical center.  


WITNESS AT HEARING ON APPEAL


The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




REMAND

The veteran served on active duty from October 1956 to 
September 1959.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In his August 2005 substantive appeal (on VA Form 9), the 
veteran indicated he wanted a hearing at the RO before a 
local Decision Review Officer and then, if necessary, a 
videoconference hearing before the Board.  His 
videoconference hearing was scheduled for June 21, 2007, but 
prior to the hearing he contacted the RO and asked to cancel 
his videoconference hearing in favor of another type of 
hearing before the Board - a travel Board hearing, wherein 
the proceeding also takes place at the RO, but with the 
presiding Veterans Law Judge there in person (as opposed to 
using video-conferencing technology).  The Board has since 
granted his motion to reschedule him for this type of hearing 
before deciding his appeal.  See 38 C.F.R. §§ 20.700(a), 
20.704(c) (2006).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
development:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time, and 
location of his hearing.  Put a copy of 
this letter in his claims file.  If, for 
whatever reason, he changes his mind and 
elects not to have this hearing, also 
document this in his claims file.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

In remanding this case, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted.  The purpose of this REMAND is to provide the 
veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



